DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
With regards to claim 2, “The method according to claim 0” has been changed to --- The method according to claim 1---
With regards to claim 3, “The method according to claim 0” has been changed to --- The method according to claim 2----
With regards to claim 4, “The method according to claim 0” has been changed to --- The method according to claim 1----
With regards to claim 5, “The method according to claim 0” has been changed to --- The method according to claim 1----


Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “adding the at least one harmonic oscillation component to the low-pass-filtered measurement signal, subtracting the resultant sum from the measurement signal, and using the resultant difference is as input into the low pass filter, and outputting the measurement signal subjected to low pass filtering in the low- pass filter by the filter as filtered measurement signal” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-7 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelomentsev et al. US PATENT No.: US 4,452,074 discloses a method comprising the steps of applying ultrasonic mechanical oscillations across the body of a mechanism being monitored to the chosen moving element of the mechanism, receiving and converting into an electrical signal the ultrasonic oscillations received from the chosen element and modulated as a consequence of the motion performed by the element, isolating from the electrical signal a modulated carrier frequency equal to the frequency of the oscillation being applied, detecting the isolated frequency so as to obtain a low-frequency intelligence signal characterizing the motion performed by the , however is silent on adding the at least one harmonic oscillation component to the low-pass-filtered measurement signal, subtracting the resultant sum from the measurement signal, and using the resultant difference is as input into the low pass filter, and outputting the measurement signal subjected to low pass filtering in the low- pass filter by the filter as filtered measurement signal.

Dister et al. US PATENT No.: US 6,053,047 discloses a diagnostic system includes a vibration sensor mounted on a machine which has vibration-generating components having different vibration characteristics with respect to a common sensor. The vibration sensor measures vibrations and sends vibration signals to a diagnostic module for evaluation of the signals. The diagnostic module has software for processing the vibration signals. From a known natural frequency of a vibration-generating component, the diagnostic module measures the amplitude of the vibration signal at more than one harmonic frequency of the known natural frequency and compares the amplitudes to amplitudes at adjacent harmonic frequencies. When a relatively large , however is silent on adding the at least one harmonic oscillation component to the low-pass-filtered measurement signal, subtracting the resultant sum from the measurement signal, and using the resultant difference is as input into the low pass filter, and outputting the measurement signal subjected to low pass filtering in the low- pass filter by the filter as filtered measurement signal.

Kondo et al. PG. Pub. No.: US 2016/0194027 A1 discloses an angle detection apparatus configured to correct an error included in angle information output from a multipolar angle detector, a motor having the angle detection apparatus, a torque sensor, an electric power steering apparatus, and a vehicle. A multiplication circuit (12) generates digital electrical angle information (θed) from analog angle information output from a multipolar optical encoder (11), a first differentiator 30 differentiates the electrical angle information (θed) to operate an electrical angular velocity (ωed), a first discontinuity correction circuit (31) carries out processing of correcting a discontinuity of an angular velocity in a temporal change for the electrical angular velocity (ωed), and a digital filter (32) carries out correction processing of reducing a high-frequency noise component for an electrical angular velocity (ωedc) corrected by the first discontinuity correction circuit, however is silent on adding the at least one harmonic oscillation component to the low-pass-filtered measurement signal, subtracting the resultant sum from the measurement signal, and using the resultant difference is as input into the low pass filter, and outputting the measurement signal subjected to low pass filtering in the low- pass filter by the filter as filtered measurement signal.

Hedin PG. Pub. No.: US 2015/0032389 A1 discloses a schematic block diagram of an embodiment of the pre-processor 200 according to an embodiment of the present invention. In this embodiment the digital measurement data signal S.sub.MD is coupled to a digital band pass filter 240 having a lower cutoff frequency f.sub.LC, an upper cutoff frequency f.sub.UC and passband bandwidth between the upper and lower cutoff frequencies. The output from the digital band pass filter 240 is connected to a digital enveloper 250. According to an embodiment of the invention the signal output from the enveloper 250 is delivered to an output 260. The output 260 of the pre-processor 200 is coupled to output 210 of digital signal processing means 180 for delivery to the input 220 of evaluator 230. The upper and lower cutoff frequencies of the digital band pass filter 240 may selected so that the frequency components of the signal S.sub.MD at the resonance frequency f.sub.RM for the sensor are in the passband bandwidth. As mentioned above, an amplification of the mechanical vibration is achieved by the sensor being mechanically resonant at the resonance frequency f.sub.RM. Accordingly the analogue measurement signal S.sub.EA reflects an amplified value of the vibrations at and around the resonance frequency f.sub.RM. Hence, the band pass filter according to the FIG. 6 embodiment advantageously suppresses the signal at frequencies below and above resonance frequency f.sub.RM, so as to further enhance the components of the , however is silent on adding the at least one harmonic oscillation component to the low-pass-filtered measurement signal, subtracting the resultant sum from the measurement signal, and using the resultant difference is as input into the low pass filter, and outputting the measurement signal subjected to low pass filtering in the low- pass filter by the filter as filtered measurement signal.

Kar et al. PG. Pub. No.: US 2010/0030492 discloses a method includes receiving an input signal containing information associated with a rolling element bearing and/or a piece of equipment containing the rolling element bearing. The method also includes decomposing the input signal into a frequency-domain signal and determining at least one family of frequencies corresponding to at least one failure mode of the rolling element bearing. The method further includes generating a reconstructed input signal using the at least one family of frequencies and the frequency-domain signal. In addition, the method includes determining, using the reconstructed input signal, an indicator identifying an overall health of the rolling element bearing, however is silent on adding the at least one harmonic oscillation component to the low-pass-filtered measurement signal, subtracting the resultant sum from the measurement signal, and using the resultant difference is as input into the low pass filter, and outputting the measurement signal subjected to low pass filtering in the low- pass filter by the filter as filtered measurement signal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852